Exhibit BYLAWS OF CLECO CORPORATION (Revised July 25, 2008) ARTICLE I Registered Office; Registered Agents; Corporate Seal 1 Section 1. Registered Office and Registered Agent(s) 1 Section 2. Corporate Seal 1 ARTICLE II Shareholders 1 Section 1. Place of Holding Meetings 1 Section 2. Quorum: Adjournment of Meetings 1 (a) General Rule 1 (b) Special Rule 1 (c) Adjournments 2 Section 3. Annual Meeting 2 Section 4. Special Meeting 2 Section 5. Conduct of Meetings 3 Section 6. Voting 4 Section 7. Notice 5 Section 8. Amendment of Articles of Incorporation 6 (a) Shareholders Proposals 6 (b) Effectiveness 7 Section 9. Effectiveness of Other Amendments to Articles of Incorporation 7 ARTICLE III Directors 8 Section 1. Certain General Provisions 8 (a) Number 8 (b) Classifications 8 (c) Nominations 8 (d) Qualifications; Declaration of Vacancy 9 (e) Removal 11 (f) Powers 12 (g) Change in Number of Directors 12 (h) Rights of Preferred Shareholders, etc. 12 Section 2. Filling of Vacancies 12 Section 3. Annual and Regular Meetings 13 Section 4. Special Meetings 13 Section 5. Place of Meetings; Telephone Meetings 13 Section 6. Quorum 13 Section 7. Compensation 14 Section 8. Committees 14 ARTICLE IV Indemnification 14 i Section 1. Right to Indemnification – General 14 Section 2. Certain Provisions Respecting Indemnification for and Advancement of Expenses 14 Section 3. Procedure for Determination of Entitlement to Indemnification 15 Section 4. Presumptions and Effect of Certain Proceedings 16 Section 5. Right of Claimant to Bring Suit 17 Section 6. Non-Exclusivity and Survival of Rights 17 Section 7. Definitions 18 ARTICLE V Executive Committee 19 Section 1. Election and Tenure 19 Section 2. Executive Committee 19 Section 3. Meetings 19 Section 4. Compensation 20 ARTICLE VI Audit Committee 20 Section 1. Election and Tenure 20 Section 2. Audit Committee 20 Section 3. Meetings 20 Section 4. Compensation 20 ARTICLE VII Compensation Committee 20 Section 1. Election and Tenure 20 Section 2. Compensation Committee 20 Section 3. Meetings 21 Section 4. Compensation 21 ARTICLE VII.A. Nominating/Governance Committee 21 Section 1. Election and Tenure 21 Section 2. Nominating / Governance Committee 21 Section 3. Meetings 21 Section 4. Compensation 21 ARTICLE VIII Officers 22 Section 1. Election, Tenure, and Compensation 22 Section 2. Powers and Duties of Chairman of Board of Directors 22 Section 3. Powers and Duties of President 22 Section 4. Powers and Duties of Vice President 22 Section 5. Powers and Duties of Secretary 22 Section 6. Powers and Duties of Treasurer 23 Section 7. Delegation of Duties 23 ii ARTICLE IX Capital Stock 23 Section 1. Stock Certificates 23 Section 2. Lost or Destroyed Certificates 24 Section 3. Transfer of Shares 24 Section 4. Dividends 24 Section 5. Closing Transfer Books; Fixing Record Date 24 ARTICLE X Fair-Price Provisions 24 Section 1. Definitions 24 Section 2. Vote Required in Business Combinations 28 Section 3. When Voting Requirements Not Applicable 28 (a) Definitions 28 (b) Conditions 29 (c) Other Provisions 31 ARTICLES XI Notices 32 Section 1. Manner of Giving Notice 32 Section 2. Waiver of Notice 32 ARTICLE XII Miscellaneous 32 Section 1. Fiscal Year 32 Section 2. Checks and Drafts 32 Section 3. Books and Records 32 Section 4. Separability 32 ARTICLE XIII Amendment of Bylaws 33 Section 1. Voting 33 Section 2. Shareholder Proposals 33 Section 3. Effective Date 33 ARTICLE XIV Other Amendments to Bylaws 34 Section 1. Effective Date 34 ARTICLE XV Control Share Acquisition Statute 34 Section 1. 34 iii BYLAWS OF CLECO CORPORATION ARTICLE I Registered Office; Registered Agents; Corporate Seal Section 1.Registered Office and Registered Agent(s).The registered office of the Corporation is 2030 Donahue Ferry Road, Pineville, Louisiana 71360-5226, and its registered agents are the president and chief executive officer of the Corporation, the general counsel, and the manager of insurance and claims of the Corporation, post office address 2030 Donahue Ferry Road, Pineville, Louisiana 71360-5226.The Corporation may also have offices at such other places as the board of directors, the chief executive officer or the president may from time to time designate. Section 2.Corporate Seal.The corporate seal of the Corporation shall be circular in form and have inscribed on its periphery the words “Cleco Corporation 1999" and in its center the words “Corporate”, “Seal” and “Louisiana.” ARTICLE II Shareholders Section
